Exhibit 10(d)

         
Customer No.
       
Loan No.
 
 
   
Loan No.
 
 
   
Loan No.
 
 
   
 
 
 
   

RBC BANK (USA)
AMENDMENT TO LOAN DOCUMENTS AND WAIVER
     This Amendment to Loan Documents and Waiver (this “Amendment”) is made and
entered into as of May 27, 2009 by and between VIDEO DISPLAY CORPORATION, a
Georgia corporation (“Parent”), LEXEL IMAGING SYSTEMS, INC. (“Lexel”), FOX
INTERNATIONAL, LTD., INC. (“Fox”), Z-AXIS, INC. (“Z-Axis”), TELTRON
TECHNOLOGIES, INC. (“Teltron”) and AYDIN DISPLAYS, INC. (“Aydin” and together
with Lexel, Fox, Z-Axis and Teltron, collectively, the “Subsidiaries”; and the
Subsidiaries, together with Parent, collectively, the “Borrower”) and RBC BANK
(USA) (the “Bank”);
W I T N E S S E T H:
     WHEREAS, the Borrower and the Bank have made and entered into that certain
Loan and Security Agreement, dated as of September 26, 2008, as amended (the
“Loan Agreement”; capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Loan Agreement);
     WHEREAS, pursuant to the Loan Agreement, the Bank has extended to the
Borrower (a) a primary revolving loan facility in the original principal amount
of up to $17,000,000 (the “Primary Revolving Loan”), which Primary Revolving
Loan is evidenced by a promissory note, dated as of September 26, 2008, from
Borrower to the order of the Bank in the principal amount of $17,000,000 (the
“Primary Revolving Note”), (b) a secondary revolving loan facility in the
original principal amount of up to $3,500,000 (the “Secondary Revolving Loan”),
which Secondary Revolving Loan is evidenced by a promissory note, dated as of
September 26, 2008, from Borrower to the order of the Bank in the principal
amount of $3,500,000 (the “Secondary Revolving Note”), and (c) a term loan in
the original principal amount of up to $1,700,000 (the “Term Loan”), which Term
Loan is evidenced by a promissory note, dated as of September 26, 2008, from
Borrower to the order of the Bank in the principal amount of $1,700,000 (the
“Term Note”);
     WHEREAS, Defaults and Events of Default have occurred and are continuing
under certain provisions of the Loan Agreement and has asked the Bank to waive
the same;
     WHEREAS, the Borrower and Bank desires to amend certain provisions of the
Loan Documents in connection therewith, and the Bank is willing to agree to the
same on the terms and conditions set forth herein;





--------------------------------------------------------------------------------



 



     NOW THEREFORE, for and in consideration of the foregoing and for ten
dollars ($10.00) and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1.
Amendments to Loan Documents
     Section 1.1 Amendment to Primary Revolving Note. The Section 1.1 of the
Primary Revolving Note is hereby amended in its entirety to read as follows:
1.1 Pre-Default Rate. Subject to the provisions of Section 1.2 below, interest
payable on this Note per annum will accrue at the greater of (i) the LIBOR Base
Rate plus the Applicable Margin and (ii) four percent (4%).
The “LIBOR Base Rate” is the London Interbank Offer Rate for United States
Dollars for a term of one month which appears on Telerate Page 3750, Bloomberg
Professional Screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. The rate for the first
month or part thereof will initially become effective on the date of the Note as
shown on the face hereof. Thereafter, the rate will change and a new rate will
become effective on the first calendar day of each succeeding month. If for any
reason the London Interbank Offer Rate is not available, then the “LIBOR Base
Rate” shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in the
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.
The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

              Tier   Fixed Charge Coverage Ratio   Applicable Margin I  
Greater than 1.35:1.0, but less than 1.50:1.0
    2.10 % II  
Equal to/greater than 1.50:1.0 but less than 1.75:1.0
    1.85 % III  
Equal to/greater than 1.75:1.0
    1.60 %

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan

2



--------------------------------------------------------------------------------



 



Agreement. The ratio will be measured as of August 31st, November 30th,
February 28th, and May 31st of each year (each a “Measurement Date”);
adjustments in the Applicable Margin will occur as of the first day of the month
immediately following Bank’s receipt of Borrower’s quarterly Compliance
Certificate required under Section 5.6(c) of the Loan Agreement (i.e., November
1st, February 1st, May 1st and August 1st) for the immediately preceding
Measurement Date (each an “Adjustment Date”). The Applicable Margin will be in
effect from the then applicable Adjustment Date until the next Adjustment Date.
Until Lender receives the first Compliance Certificate and related financial
statements due on July 15, 2009 for the May 31, 2009 Measurement Date, the
Applicable Margin will be 2.10%. The First Adjustment Date will occur on the
first day of the month immediately following Bank’s receipt of the Compliance
Certificate due on July 15, 2009 and be based on the May 31, 2009 Measurement
Date financial statements, and shall apply until the next Adjustment Date.
Thereafter if any quarterly Compliance Certificate (and applicable financial
statement) is not delivered on time, the Applicable Margin from the date such
certificate (and applicable financial statement) was due until Bank receives it
will be the highest level set forth above, or at Bank’s option, the Default
Rate.
     Section 1.2 Amendment to Secondary Revolving Note. Section 1.1 of the
Secondary Revolving Note is hereby amended in its entirety to read as follows:
1.1 Pre-Default Rate. Subject to the provisions of Section 1.2 below, interest
payable on this Note per annum will accrue at the greater of (i) the LIBOR Base
Rate plus the Applicable Margin and (ii) four percent (4%).
The “LIBOR Base Rate” is the London Interbank Offer Rate for United States
Dollars for a term of one month which appears on Telerate Page 3750, Bloomberg
Professional Screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. The rate for the first
month or part thereof will initially become effective on the date of the Note as
shown on the face hereof. Thereafter, the rate will change and a new rate will
become effective on the first calendar day of each succeeding month. If for any
reason the London Interbank Offer Rate is not available, then the “LIBOR Base
Rate” shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in the
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.

3



--------------------------------------------------------------------------------



 



The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

              Tier   Fixed Charge Coverage Ratio   Applicable Margin I  
Greater than 1.35:1.0, but less than 1.50:1.0
    2.10 % II  
Equal to/greater than 1.50:1.0 but less than 1.75:1.0
    1.85 % III  
Equal to/greater than 1.75:1.0
    1.60 %

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement. The
ratio will be measured as of August 31st, November 30th, February 28th, and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date. Until Lender receives
the first Compliance Certificate and related financial statements due on
July 15, 2009 for the May 31, 2009 Measurement Date, the Applicable Margin will
be 2.10%. The First Adjustment Date will occur on the first day of the month
immediately following Bank’s receipt of the Compliance Certificate due on
July 15, 2009 and be based on the May 31, 2009 Measurement Date financial
statements, and shall apply until the next Adjustment Date. Thereafter if any
quarterly Compliance Certificate (and applicable financial statement) is not
delivered on time, the Applicable Margin from the date such certificate (and
applicable financial statement) was due until Bank receives it will be the
highest level set forth above, or at Bank’s option, the Default Rate.
     Section 1.3 Amendment to Term Note. Section 1.1 of the Term Note is hereby
amended in its entirety to read as follows:
1.1 Pre-Default Rate. Subject to the provisions of Section 1.2 below, interest
payable on this Note per annum will accrue at the greater of (i) the LIBOR Base
Rate plus the Applicable Margin and (ii) four percent (4%).
The “LIBOR Base Rate” is the London Interbank Offer Rate for United States
Dollars for a term of one month which appears on Telerate Page 3750, Bloomberg
Professional Screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2)

4



--------------------------------------------------------------------------------



 



London business days prior to the day on which the rate will become effective.
The rate for the first month or part thereof will initially become effective on
the date of the Note as shown on the face hereof. Thereafter, the rate will
change and a new rate will become effective on the first calendar day of each
succeeding month. If for any reason the London Interbank Offer Rate is not
available, then the “LIBOR Base Rate” shall mean the rate per annum which banks
charge each other in a market comparable to England’s Eurodollar market on
short-term money in U.S. Dollars for an amount substantially equivalent to the
principal amount due under this Note as determined at 11:00 A.M., London time,
two (2) London business days prior to the day on which the rate will become
effective, as determined in the Bank’s sole discretion. Bank’s determination of
such interest rate shall be conclusive, absent manifest error.
The “Applicable Margin” is the percent per annum set forth below, based on the
ratio of Borrower’s Fixed Charge Coverage Ratio, as defined in the herein
defined Loan Agreement, as set forth in the most recent compliance certificate
received by Lender. Based upon the ratio, the “Applicable Margin” over Bank’s
LIBOR Base Rate will be determined as follows:

              Tier   Fixed Charge Coverage Ratio   Applicable Margin I  
Greater than 1.35:1.0, but less than 1.50:1.0
    2.10 % II  
Equal to/greater than 1.50:1.0 but less than 1.75:1.0
    1.85 % III  
Equal to/greater than 1.75:1.0
    1.60 %

The Applicable Margin will be determined from Borrower’s most recent quarterly
compliance certificate received by Bank, as required in the Loan Agreement. The
ratio will be measured as of August 31st, November 30th, February 28th, and
May 31st of each year (each a “Measurement Date”); adjustments in the Applicable
Margin will occur as of the first day of the month immediately following Bank’s
receipt of Borrower’s quarterly Compliance Certificate required under
Section 5.6(c) of the Loan Agreement (i.e., November 1st, February 1st, May 1st
and August 1st) for the immediately preceding Measurement Date (each an
“Adjustment Date”). The Applicable Margin will be in effect from the then
applicable Adjustment Date until the next Adjustment Date. Until Lender receives
the first Compliance Certificate and related financial statements due on
July 15, 2009 for the May 31, 2009 Measurement Date, the Applicable Margin will
be 2.10%. The First Adjustment Date will occur on the first day of the month
immediately following Bank’s receipt of the Compliance Certificate due on
July 15, 2009 and be based on the May 31, 2009 Measurement Date financial
statements, and shall apply until the next Adjustment Date. Thereafter if any
quarterly Compliance Certificate (and applicable financial

5



--------------------------------------------------------------------------------



 



statement) is not delivered on time, the Applicable Margin from the date such
certificate (and applicable financial statement) was due until Bank receives it
will be the highest level set forth above, or at Bank’s option, the Default
Rate.
ARTICLE 2.
Acknowledgment of Defaults
     Section 2.1 Acknowledgment of Default. Events of Default (the “Existing
Defaults”) have occurred under Section 8.1(b) the Loan Agreement as a result of
the (i) Borrower’s failure to comply with Section 7.1 of the Loan Agreement
(Fixed Charge Coverage Ratio) for the fiscal periods ending November 30, 2008
and February 28, 2009, (ii) Borrower’s failure to comply with Section 6.3 of the
Loan Agreement (Corporate Distributions; Subordinated Debt) as a result of
Borrower’s making Corporate Distributions of (x) up to $673,806 to repurchase it
shares during the fiscal quarter ending November 30, 2008 and (y) up to
$2,357,330 to repurchase it shares during the fiscal quarter ending February 28,
2009, in each case during the occurrence of an Event of Default, and
(iii) Borrower’s failure to comply with Section 6.4 of the Loan Agreement
(Permitted Investments) as a result of Borrower’s Investment in MDU Commercial
International Inc. of up to $335,000 as of February 28, 2009 and an additional
$62,000 as of March 31, 2009.
     Section 2.2 Acknowledgment of the Borrower. The execution, delivery and
performance of this Amendment by the Bank and the acceptance by the Bank of
performance of the Borrower hereunder (a) shall not constitute a waiver or
release by the Bank of any Default or Event of Default that may now or hereafter
exist under the Loan Documents, except the Existing Defaults to the extent
provided herein, (b) shall not constitute a novation of the Loan Documents as it
is the intent of the parties to modify the Loan Documents as expressly set out
herein and (c) except as expressly provided in this Amendment, shall be without
prejudice to, and is not a waiver or release of, the Bank’s rights at any time
in the future to exercise any and all rights conferred upon the Bank by the Loan
Documents or otherwise at law or in equity, including but not limited to the
right to institute foreclosure proceedings against the Collateral and/or
institute collection or arbitration proceedings against the Borrower and/or to
exercise any right against any other Person not a party to this Amendment
ARTICLE 3.
Waivers
     Section 3.1 Waiver Covenant. Upon strict satisfaction of the conditions
specified hereinafter in Article 5, Bank shall waive the Existing Defaults and
shall not because of the Existing Defaults,
     3.1.1 accelerate any of the Loans or demand accelerated payment of the
same;
     3.1.2 require the payment of interest at the Default Rate set forth in the
Loan Documents; or

6



--------------------------------------------------------------------------------



 



     3.1.3 exercise any other remedies under the Loan Agreement or under the
other Loan Documents.
     Bank’s waiver of the Existing Defaults from such actions, subject to the
terms and conditions of this Waiver, is herein referred to as the “Waiver
Covenant”. The effectiveness of each term of the Waiver Covenant is expressly
conditioned on the strict satisfaction of each and every condition set forth in
Article 5 of this Waiver. The Waiver Covenant applies solely to the Existing
Defaults and to no other Defaults or Events of Default, whether now existing or
hereinafter arising and whether now known to the Bank or the Borrower and/or its
Subsidiaries and/or any Guarantors.
     Section 3.2 Continued Compliance With the Loan Documents. Notwithstanding
this Amendment, Borrower will continue to perform and comply strictly with each
and every provision of the Loan Documents, except for the Existing Defaults,
which have been waived by the Bank pursuant to this Amendment (upon satisfaction
of the conditions set forth in Article 5 hereof).
ARTICLE 4.
Release; Waivers by Borrower
     Section 4.1 Release. In consideration of the accommodations and concessions
made by the Bank pursuant to this Amendment, the Borrower does hereby
irrevocably remise, release, acquit, satisfy and forever discharge the Bank, its
successors and assigns, all of its affiliates and subsidiaries, past, present
and future, and all of its shareholders, officers, directors, employees, agents,
attorneys, representatives and participants, from any and all manner of debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, claims, executions, counterclaims, demands and causes
of action of any nature or type whatsoever, whether at law or in equity, whether
known or unknown, either now accrued or hereafter maturing, which it now has or
hereafter can, shall or may have by reason of any matter, claim or action
arising through the date hereof out of or relating to the administration,
funding or existence of the Loan from the Bank to the Borrower, or the Loan
Documents, or any other agreement or transaction between or among the Borrower,
the Guarantors and Bank.
     Section 4.2 Waivers. The Borrower acknowledges and agrees that the Bank has
all rights and remedies of a “secured party” under the Code and all rights and
remedies provided by applicable law. Borrower waives any additional right to
notice of any Default or Event of Default or opportunity to cure any Default or
Event of Default. Notwithstanding anything to the contrary in Loan Agreement,
any Security Agreement, any Guaranty Agreement or any other Loan Document to
which it is a party, the Borrower hereby irrevocably waives (i) any right to
notification required under Code Section 11-9-611 of the disposition of any
“Collateral” (as defined in the Loan Agreement and as defined in any Security
Agreement) or any other collateral in which the Borrower or any Guarantor has
granted (or may hereafter grant) the Bank a Lien, (ii) any right to redeem,
under Code Section 11-9-623, any “Collateral” (as defined in the Loan Agreement
and as defined in any Security Agreement) or

7



--------------------------------------------------------------------------------



 



any other collateral in which the Borrower or any Guarantor has granted (or may
hereafter grant) Bank a Lien, and (iii) any other right which the Borrower or
any such Guarantor may waive under the Code (whether before or after default).
Any notice required to be given by Bank to the Borrower or any Guarantor (which
is not otherwise waivable under the Code), may be given by the Bank in the
shortest time period permitted by the Code, notwithstanding any provision of the
Loan Documents requiring a longer notice period; where “reasonable” notice is
required under the Code and cannot be waived, 10 days’ notice shall be deemed
“reasonable” notice for purposes of the Loan Agreement and each Security
Agreement (except for circumstances described in Code Section 11-9-611(d)).
     Section 4.3 Waiver of Trial by Jury. IN RECOGNITION OF THE HIGHER COSTS AND
DELAY WHICH MAY RESULT FROM A JURY TRIAL, THE PARTIES HERETO WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     Section 4.4 Relief From Stay. (a) In entering into this Amendment, the
Borrower and the Bank hereby stipulate, acknowledge and agree that the Bank gave
up valuable rights and agreed to forbear from exercising legal remedies
available to it in exchange for the promises, representations, acknowledgments
and warranties of Borrower as contained herein and that the Bank would not have
entered into this Amendment but for such promises, representations,
acknowledgments, agreements, and warranties, all of which have been accepted by
the Bank in good faith, the breach of which by the Borrower in any way, at any
time, now or in the future, would admittedly and confessedly constitute cause
for dismissal of any such bankruptcy petition pursuant to 11 U.S.C. § 1112(b).
(b) As additional consideration for the Bank agreeing to forbear from
immediately enforcing its rights and remedies under this Amendment and in the
Loan Documents, including but not limited to the institution of foreclosure
proceedings, the Borrower agrees that in the event a bankruptcy petition under
any Chapter of the Bankruptcy Code (11 U.S.C. §101, et seq.) is filed by or
against the Borrower at any time after the execution of this Amendment, the Bank
shall be entitled to the immediate entry of an order from the appropriate
bankruptcy court granting Bank complete relief from the automatic stay imposed
by §362 of the Bankruptcy Code (11 U.S.C. §362) to exercise its foreclosure and
other rights, including but not limited to obtaining a foreclosure judgment and
foreclosure sale, upon the filing with the appropriate court of a motion for
relief from the automatic stay with a copy of this Amendment attached thereto.
The Borrower specifically agrees (i) that upon filing a motion for relief from
the automatic stay, the Bank shall be entitled to relief from the stay without
the necessity of an

8



--------------------------------------------------------------------------------



 



evidentiary hearing and without the necessity or requirement of the Bank to
establish or prove the value of the Collateral, the lack of adequate protection
of its interest in the Collateral, or the lack of equity in the Collateral;
(ii) that the lifting of the automatic stay hereunder by the appropriate
bankruptcy court shall be deemed to be “for cause” pursuant to §362(d)(1) of the
Bankruptcy Code (11 U.S.C. §362(d)(1)); and (iii) that the Borrower will not
directly or indirectly oppose or otherwise defend against the Bank’s efforts to
gain relief from the automatic stay, and (iv) the Bank shall be entitled to
recover from Borrower all of Bank’s costs and expenses (including the Bank’s
attorneys fees) incurred in connection with any bankruptcy or insolvency
proceeding of any of them. This provision is not intended to preclude Borrower
from filing for protection under any Chapter of the Bankruptcy Code. The
remedies prescribed in this paragraph are not exclusive and shall not limit
Bank’s rights under the Loan Agreement, any Guaranty, any other Loan Document or
under any law.
(c) All of the above terms and conditions have been freely bargained for and are
all supported by reasonable and adequate consideration and the provisions herein
are material inducements for Bank entering into this Amendment.
ARTICLE 5.
Conditions to Effectiveness
     Section 5.1 Conditions. The amendments to the Loan Agreement set forth in
this Amendment, and the Waiver Covenant, shall become effective as of the date
first above written (the “Effective Date”) after all of the conditions set forth
in Sections 5.2 through 5.4 hereof shall have been satisfied.
     Section 5.2 Execution of Amendment. This Amendment shall have been executed
and delivered by the Borrower.
     Section 5.3 Representations and Warranties. (a) As of the Effective Date,
the representations and warranties set forth in the Loan Agreement, and the
representations and warranties set forth in each of the Loan Documents, shall be
true and correct in all material respects; (b) as of the Effective Date, no
Defaults or Events of Default shall have occurred and be continuing, other than
the Existing Defaults that are the subject of the Waiver Covenant; (c) the Bank
shall have received from the Borrower a certificate dated the Effective Date,
certifying the matters set forth in subsections (a) and (b) of this Section 5.4.
     Section 5.4 Waiver Fee. Borrower shall have paid a waiver fee of $5,000,
which fee has been fully earned by the Bank and is non-refundable in its
entirety.
ARTICLE 6.
Miscellaneous
     Section 6.1 Entire Agreement; No Novation or Release. This Amendment,
together with the Loan Documents, as in effect on the Effective Date, reflects
the entire understanding with respect to the subject matter contained herein,
and supersedes any prior agreements,

9



--------------------------------------------------------------------------------



 



whether written or oral. This Amendment is not intended to be, and shall not be
deemed or construed to be, a satisfaction, novation or release of the Loan
Agreement or any other Loan Document. Except as expressly amended hereby, all
representations, warranties, terms, covenants and conditions of the Loan
Agreement and the other Loan Documents shall remain unamended and unwaived and
shall continue in full force and effect.
     Section 6.2 Fees and Expenses. All fees and expenses of the Bank incurred
in connection with the issuance, preparation and closing of the transactions
contemplated hereby shall be payable by the Borrower promptly upon the
submission of the bill therefor. If the Borrower shall fail to promptly pay such
bill, the Bank is authorized to pay such bill through an advance of funds under
the Revolver Loan.
     Section 6.3 Choice of Law; Successors and Assigns. This Amendment shall be
construed and enforced in accordance with and governed by the internal laws (as
opposed to the conflicts of laws provisions) of the State of Georgia. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.

10



--------------------------------------------------------------------------------



 



     WITNESS the hand and seal of each of the undersigned as of the date first
written above.

                  BANK:    
 
                RBC BANK (USA)    
 
           
 
  By:
Title:   /s/ Dawnita McCain
 
Account Manager    
 
                BORROWER:    
 
                VIDEO DISPLAY CORPORATION    
 
           
 
  By:
Name:   /s/ Gregory L. Osborn
 
Gregory L. Osborn    
 
  Title:   CFO    
 
                [SEAL]
 
                LEXEL IMAGING SYSTEMS, INC.    
 
           
 
  By:   /s/ Gregory L. Osborn    
 
  Name:  
 
Gregory L. Osborn    
 
  Title:   CFO    
 
                [SEAL]
 
                FOX INTERNATIONAL, LTD., INC.    
 
           
 
  By:   /s/ Gregory L. Osborn    
 
  Name:  
 
Gregory L. Osborn    
 
  Title:   CFO    
 
                [SEAL]
 
                Z-AXIS, INC.    
 
           
 
  By:   /s/ Gregory L. Osborn    
 
  Name:  
 
Gregory L. Osborn    
 
  Title:   CFO           [SEAL]

11



--------------------------------------------------------------------------------



 



                  TELTRON TECHNOLOGIES, INC.    
 
           
 
  By:
Name:   /s/ Gregory L. Osborn
 
Gregory L. Osborn    
 
  Title:   CFO    
 
           
 
      [SEAL]    
 
                AYDIN DISPLAYS, INC.    
 
           
 
  By:
Name:   /s/ Gregory L. Osborn
 
Gregory L. Osborn    
 
  Title:   CFO    
 
           
 
      [SEAL]    
 
           

12



--------------------------------------------------------------------------------



 



[NOTARY SEAL]

 



--------------------------------------------------------------------------------



 



         
Customer No.
       
 
       
Loan No.
       
 
       

RBC BANK (USA)
CLOSING MEMORANDUM AND DISBURSEMENT AUTHORIZATION
RBC BANK (USA)
Modification of Loan Facility to
VIDEO DISPLAY CORPORATION, LEXEL IMAGING SYSTEMS, INC., FOX
INTERNATIONAL, LTD., INC., Z-AXIS, INC., TELTRON TECHNOLOGIES, INC. and
AYDIN DISPLAYS, INC.
May 27, 2009

I.   Introduction.

     The modification of the loan facility from RBC BANK (USA) to VIDEO DISPLAY
CORPORATION, a Georgia corporation (“Parent”), LEXEL IMAGING SYSTEMS, INC.
(“Lexel”), FOX INTERNATIONAL, LTD., INC. (“Fox”), Z-AXIS, INC. (“Z-Axis”),
TELTRON TECHNOLOGIES, INC. (“Teltron”) and AYDIN DISPLAYS, INC. (“Aydin” and
together with Lexel, Fox, Z-Axis and Teltron, collectively, the “Subsidiaries”;
and the Subsidiaries, together with Parent, collectively, “Borrower”) was closed
on the above date. By executing as provided below, the parties acknowledge and
agree that the foregoing documents were negotiated, executed and delivered
entirely within the State of Georgia and that the transaction closed and was
funded in the State of Georgia.

II.   Documents.

     The following documents and items were executed or delivered at the
Closing:

  1.   Amendment to Loan Documents and Waiver;     2.   Officer’s Certificate;  
  3.   Borrowing Resolution – Parent;     4.   Borrowing Resolution – Lexel;    
5.   Borrowing Resolution – Fox;     6.   Borrowing Resolution – Z-Axis;     7.
  Borrowing Resolution – Teltron;     8.   Borrowing Resolution – Aydin;

1



--------------------------------------------------------------------------------



 



   

III. Fundings. Borrower hereby authorizes Bank to debit its accounts with Bank,
or make an Advance on the Revolver Facility, to pay the items listed on
Exhibit A hereto.
     The correctness of the foregoing agreed to under seal as of the date first
written above.

                  BORROWER:    
 
                VIDEO DISPLAY CORPORATION    
 
           
 
  By:
Name:   /s/ Gregory L. Osborn
 
Gregory L. Osborn    
 
  Title:   CFO    
 
      [SEAL]    
 
                LEXEL IMAGING SYSTEMS, INC.    
 
           
 
  By:
Name:   /s/ Gregory L. Osborn
 
Gregory L. Osborn    
 
  Title:   CFO    
 
           
 
      [SEAL]    
 
                FOX INTERNATIONAL, LTD., INC.    
 
           
 
  By:
Name:   /s/ Gregory L. Osborn
 
Gregory L. Osborn    
 
  Title:   CFO    
 
           
 
      [SEAL]    
 
                Z-AXIS, INC.    
 
           
 
  By:
Name:   /s/ Gregory L. Osborn
 
Gregory L. Osborn    
 
  Title:   CFO    
 
           
 
      [SEAL]    

2



--------------------------------------------------------------------------------



 



                  TELTRON TECHNOLOGIES, INC.    
 
           
 
  By:
Name:   /s/ Gregory L. Osborn
 
Gregory L. Osborn    
 
  Title:   CFO    
 
           
 
      [SEAL]    
 
                AYDIN DISPLAYS, INC.    
 
           
 
  By:
Name:   /s/ Gregory L. Osborn
 
Gregory L. Osborn    
 
  Title:   CFO    
 
           
 
      [SEAL]    
 
                BANK:    
 
                RBC BANK (USA)    
 
           
 
  By:
Name:   /s/ Dawnita McCain
 
Dawnita McCain    
 
  Title:   CFO    

3



--------------------------------------------------------------------------------



 



EXHIBIT A
Bank advanced the following amounts to others on behalf of Borrower, at
Borrower’s request:

       
$5,000
  To RBC Bank (USA) for its waiver fee, which fee has been fully earned and is
non-refundable in its entirety.
 
   
$1,875
  To Nelson Mullins Riley & Scarborough to reimburse Bank for its legal fees and
expenses, by wire to:
 
   
 
  Bank: CB&T 
 
  ABA Number: 061100606 
 
  Beneficiary Bank: National Bank of SC, Sumter, SC 
 
  ABA Number: 053200666 
 
  Beneficiary Customer: Nelson Mullins Riley & Scarborough, LLP 
 
    Operating Account 
 
  Beneficiary Acc’t No.: 00322407701 
 
  Client Reference: 25655/09022 
 
   
 
  Any additional fees and expenses will be billed supplementally.
 
   
$6,875
  TOTAL DISBURSEMENTS

4